Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed on 5/30/19.
Claims 1-34 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “re-training the decoder responsive to at least one of targets for control of the device and targets selected from the environment”. As written it appears that the mere existence of at least one of the respective targets is used to re-train the decoder. It is not clear, and the specification does not appear to disclose, how merely the existence of such targets would be used to re-train the decoder. Examiner assumes this language is intended to indicate that the re-training is performed based on some form of interaction with or between the respective targets. This is the understanding that will be used in the instant examination, but further clarification is required. 
Claim 21 depends from claim 20 and is rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0137734 to Digiovanna et al. (Digiovanna).

Claim 1: Digiovanna discloses a method of operating a biological interface, the method comprising: 
obtaining an input signal from a subject, the input signal comprising a neural or physiological signal (par. [0039] “captures neural signals in a neural structure of the subject”); 
acquiring an input set of values from the input signal (e.g. par. [0039] “capture task related neural modulations”); 
obtaining a predictive signal, the predictive signal comprising at least one subject predictive signal or at least one environmental predictive signal (par. [0039] “map the range of mental control movement to a wider range of physical motion”); 
acquiring a predictive set of values from the predictive signal (e.g. par. [0029] “control action”); 
training a decoder function in response to data from the predictive set of values (par. [0039] “learns a functional mapping between the mental task … and the behavior of the control actions 115 in view of the feedback”);
performing at least one calculation on the input set of values using the decoder function to produce an output set of values (e.g. par. [0040] “[l]earn an association between the states 125 and the control action 125”, also see e.g. par. [0041]); and 
operating a device with the output set of values (par. [0039] “applies the control action 115”).

Claim 2: Digiovanna discloses the method of claim 1, wherein the predictive signal comprises at least one of the subject predictive signal and at least one of the environmental predictive signal (par. [0039] “mental control movement … physical motion”).

Claim 3: Digiovanna discloses the method of claim 2, wherein acquiring the predictive set of values from the predictive signal comprises: 
training a predictive decoder function in response to data from the at least one of the subject predictive signal and data from the at least one of the environmental predictive signal (par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”); and 
performing at least one calculation with the predictive decoder function to produce the predictive set of values (see e.g. pars. [0040]-[0041]).

Claim 4: Digiovanna discloses the method of claim 1, wherein the subject predictive signal comprises a physiological signal (e.g. par. [0039] “neural modulations”).

Claim 5: Digiovanna discloses the method of claim 4, wherein the physiological signal comprises at least one of an eye tracking signal, voice signal, movement signal, cardiac signal, skin conductance signal, neural signal (e.g. par. [0039] “neural modulations”), and muscular signal.

Claim 6: Digiovanna discloses the method of claim 1, wherein the environmental predictive signal comprises at least one of an orientation signal, location signal (e.g. par. [0030] “target location”), surroundings signal, temporal signal, sound signal, visual signal, verbal command, and visual command.

Claim 7: Digiovanna discloses the method of claim 1, wherein the environmental predictive signal is associated with a software log of actions (par. [0043] “trained … offline with temporal-difference error and eligibility traces”).

Claim 8: Digiovanna discloses the method of claim 1, comprising performing the at least one calculation on the input set of values and on the predictive set of values using the decoder function to produce the output set of values (see e.g. pars. [0040]-[0041]).

Claim 9: Digiovanna discloses the method of claim 1, further comprising re-training the decoder function in response to data from a feedback set of values associated with a feedback signal obtained by the operation of the device (par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”).

Claim 10: Digiovanna discloses the method of claim 9, wherein the feedback signal is associated with a discrepancy between the predictive signal and an actual signal (e.g. par. [0035] “relative position of the prosthetic (state) and the goal”).

Claim 11: Digiovanna discloses the method of claim 10, wherein the actual signal comprises at least one of a movement signal and a selection signal (par. [0036] “actions are movements”).

Claim 12: Digiovanna discloses the method of claim 10, further comprising presenting the actual signal to a user in the form of at least one of visual movement of the device (par. [0036] “actions are movements of the prosthetic”), visual movement of a cursor on a display of the device, visual representation of control, auditory representation of control, vibrotactile stimulation, and electrical stimulation.

Claim 13: Digiovanna discloses the method of claim 9, wherein re-training the decoder function comprises obtaining a weight value associated with the feedback signal and re-training the decoder function in accordance with the weight value (e.g. par. [0041] “updating the weights”).

Claim 14: Digiovanna discloses the method of claim 13, wherein the weight value is determined responsive to historical feedback signals (e.g. par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”, par. [0043] “trained … offline with temporal-difference error and eligibility traces”).

Claim 15: Digiovanna discloses the method of claim 1, further comprising presenting the predictive signal to a user in the form of at least one of visual movement of the device (par. [0036] “actions are movements of the prosthetic”), visual movement of a cursor on a display of the device, visual representation of control, auditory representation of control, vibrotactile stimulation, and electrical stimulation.

Claim 16: Digiovanna discloses the method of claim 1, further comprising obtaining a training set of values from a historical set of input signals and a historical set of predictive signals, and re-training the decoder function in response to data from the training set of values (e.g. par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”, par. [0043] “trained … offline with temporal-difference error and eligibility traces”).

Claim 17: Digiovanna discloses the method of claim 16, further comprising updating decoder parameters with a weighted combination of data from a new training set of values (e.g. par. [0039] “the feedback”) and a past training set of values (par. [0043] “trained … offline with temporal-difference error and eligibility traces”).

Claim 18: Digiovanna discloses the method of claim 17, wherein a weight of the weighted combination is determined by at least one of uncertainty and performance of the decoder (e.g. par. [0035] “relative position of the prosthetic (state) and the goal”).

Claim 19: Digiovanna discloses the method of claim 1, further comprising re-training the decoder at predetermined intervals comprising at least one of fixed intervals, adaptive intervals determined by performance of the device (par. [0039] “learns a functional mapping between the mental task corresponding to the states 125 and the behavior of the control actions 115 in view of the feedback”), and periodic intervals determined by a user.

Claim 20: Digiovanna discloses the method of claim 19, comprising re-training the decoder responsive to at least one of targets for control of the device and targets selected from the environment (e.g. par. [0035] “relative position of the prosthetic (state) and the goal”).

Claim 21: Digiovanna discloses the method of claim 20, further comprising presenting the target to the user through a visual display (par. [0030] “observe the prosthetic limb movement … moving to a specific location”), augmented reality display, or virtual reality display.

Claim 22: Digiovanna discloses a biological interface system comprising: 
an input signal sensor configured to collect a neural or physiological signal from a subject (par. [0028] “micro-electrode array 120”); 
an input signal processor (e.g. a processor executing instructions) configured to generate an input set of values associated with the neural or physiological signal (par. [0028] “detection system 111”); 
a predictive signal processor (e.g. a processor executing instructions) configured to generate a predictive set of values associated with a predictive signal (par. [0028] “analysis system 112”); 
a memory device storing data from at least one of the input signal sensor, the input signal processor, and the predictive signal processor (par. [0012] “The BMI agent can be implemented in … a programmable memory, a Random Access Memory (RAM)”); and 
a system processor coupled to the memory device and configured to execute a decoder function (par. [0012] “The BMI agent can be implanted in a Digital Signal Processor … micro-controller”), the decoder function configured to program the system processor to: 
receive the data from the predictive signal processor and provide the predictive set of values to the decoder function to train the decoder function (e.g. par. [0039] “task related neural modulations … control action”); 
receive the data from the input signal processor and provide the input set of values to the decoder function (par. [0039] “learns a functional mapping between the mental task … and the behavior of the control actions 115 in view of the feedback”); and 
perform at least one calculation on the input set of values using the decoder function to generate an output set of values (e.g. par. [0040] “[l]earn an association between the states 125 and the control action 125”, also see e.g. par. [0041]); 
the biological interface system being connectable to a device to be operated based on the output set of values (par. [0039] “applies the control action 115”).

Claim 23: Digiovanna discloses the system of claim 22, wherein the input signal sensor comprises at least one of a microphone, a motion sensor, a temperature sensor, a light sensor, a camera, a chemical sensor, a galvanic skin response sensor, a heart rate monitor, a blood pressure monitor, an external electrode grid, an intracranial electrode grid, an intraneural electrode grid (par. [0028] “micro-electrode array 120”), and an intramuscular electrode grid.

Claim 24: Digiovanna discloses the system of claim 22, further comprising a predictive signal subsystem configured to collect the predictive signal from at least one of the subject and an environment of the system, wherein the memory device stores data from the predictive signal subsystem (e.g. par. [0039] “task related neural modulations … control action”).

Claim 25: Digiovanna discloses the system of claim 24, wherein the predictive signal subsystem comprises at least one subject signal sensor (par. [0039] “captures neural signals in a neural structure of the subject”) and at least one environmental signal sensor (par. [0033] “prosthetic limb feedback”).

Claim 26: Digiovanna discloses the system of claim 25, wherein the predictive signal subsystem comprises at least one of a microphone, a motion sensor, a temperature sensor, a light sensor, a camera, a chemical sensor, a galvanic skin response sensor, a heart rate monitor, a blood pressure monitor, an external electrode grid, an intracranial electrode grid, an intraneural electrode grid (par. [0028] “micro-electrode array 120”), an intramuscular electrode grid, a global positioning system, a clock, an orientation sensor, and a computer processor configured to obtain the predictive signal from an interconnected network.

Claim 27: Digiovanna discloses the system of claim 22, wherein the device comprises at least one of a mechanical device and an electronic device (par. [0039] “the prosthetic device 130”).

Claim 28: Digiovanna discloses the system of claim 22, further comprising a feedback sensor configured to collect an actual signal from the device, and a feedback signal processor configured to generate a feedback set of values from the actual signal (par. [0033] “prosthetic limb feedback”).

Claim 29: Digiovanna discloses the system of claim 28, wherein the decoder function is further configured to program the system processor to receive the data from the feedback signal processor and provide the feedback set of values to the decoder function to re-train the decoder function (par. [0039] “learns a functional mapping between the mental task … and the behavior of the control actions 115 in view of the feedback”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0137734 to Digiovanna et al. (Digiovanna) in view of US 2019/0087973 to Kaehler et al. (Kaehler).

Claim 30: Digiovanna discloses the system of claim 22, but does not explicitly disclose a display device configured to display at least one of the predictive signal and an actual signal.

Kaehler teaches a display device configured to display at least one of the predictive signal and an actual signal (par. [0031] “locations of virtual UI devices 116 displayed on the display”). 

It would have been obvious at the time of filing to provide at least one of a predictive signal and an actual signal on a display (Kaehler par. [0031] “virtual UI devices 116 displayed on the display”). Those of ordinary skill in the art would have been motivated to do so to provide a simulation of the control action (see e.g. Digiovanna par. [0026] “simulations can be provided for controlling the endpoint position”). 

Claim 31: Digiovanna and Kaehler teach the system of claim 22, wherein the device comprises a display device configured to display a target (Digiovanna par. [0026] “controlling the endpoint position of the robot”, Kaehler par. [0031] “virtual UI devices 116 displayed on the display”).

Claim 32: Digiovanna discloses the method of claim 1, but does not disclose the predictive signal comprises an eye tracking signal and an environmental visual signal.

Kaehler teaches a predictive signal comprising an eye tracking signal and an environmental visual signal (par. [0029] “eye images for retraining a neural network for eye tracking … interactions with virtual user interface (UI) devices”). 

It would have been obvious at the time of filing to provide a predictive signal(s) comprising eye tracking signals (Kaehler par. [0029] “eye images”). Those of ordinary skill in the art would have been motivated to do so to accommodate, e.g., “paralyzed patents” (see e.g. Digiovanna par. [0026]). 

Claim 33: Digiovanna and Kaehler teach the method of claim 32, comprising operating an electronic device with the output set of values to make a selection from a menu (Kaehler par. [0029] “interactions with … menus”).

Claim 34: Digiovanna and Kaehler teach the method of claim 32, comprising operating a mechanical device with the output set of values to actuate motion of the mechanical device (Digiovanna par. [0039] “applies the control action 115 to the prosthetic device 130”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0032082 to Shalev-Shwartz et al. discloses additional eye-tracking capabilities (see e.g. par. [0077])
US 2007/0016265 to Davoodi et al. discloses details regarding simulating control of a prosthetic (see e.g. abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON D MITCHELL/Primary Examiner, Art Unit 2199